   Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 1 of 13 PageID #: 319


                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.,
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION
                                                                 MDL NO. 2326
______________________________________________________________________________
THIS DOCUMENT RELATES TO CASES
ON THE EXHIBITS ATTACHED HERETO

                                           ORDER
                          (Dismissing Certain Cases without Prejudice)

       Pending in MDL 2326, 2:12-md-2326 [ECF No. 8057], is a Joint Motion to Dismiss

Without Prejudice filed by plaintiffs, identified on the attached Exhibits A-K, and Boston

Scientific Corporation (“BSC”) seeking dismissal of BSC from these actions, without prejudice,

because all claims have been compromised and settled, including all claims, counterclaims, cross-

claims and third party claims. After careful consideration, it is ORDERED that the Joint Motion

to Dismiss without Prejudice is GRANTED. It is further ORDERED that the actions listed on

the attached Exhibits A-K are DISMISSED WITHOUT PREJUDICE and STRICKEN from

the docket and any motions pending in the individual cases at the time of this dismissal are

DENIED AS MOOT.

       The court DIRECTS the Clerk to file a copy of this order in 2:12-md-2326 and in the

individual cases listed on the attached Exhibits A-K.

                                             ENTER: May 28, 2019
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 2 of 13 PageID #: 320




                    EXHIBIT A – SUMMERS & JOHNSON, PC.

 CASE NUMBER        CASE NAME


      13-cv-13924   RIDER, Koreen vs. Boston Scientific Corporation


      13-cv-14058   WILKINS, Debra vs. Boston Scientific Corporation


      13-cv-16744   HOLT, Terry and Robert Holt vs. Boston Scientific Corporation


      13-cv-16787   TORRES, Anna vs. Boston Scientific Corporation


      13-cv-16788   WEST, Kimberly and William West vs. Boston Scientific Corporation


      13-cv-18879   CUBIAS, Amy and Recardo Cubias vs. Boston Scientific Corporation


      13-cv-18882   DESENO, Loretta vs. Boston Scientific Corporation


      14-cv-17557   BROWN, Evelyn vs. Boston Scientific Corporation


      14-cv-17705   SIMS, Glenda and Joe Sims vs. Boston Scientific Corporation


      14-cv-22851   SEYS, Roxanne vs. Boston Scientific Corporation


      14-cv-22854   SMITH, Darlene vs. Boston Scientific Corporation


      15-cv-10034   SULLIVAN, Nancy vs. Boston Scientific Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 3 of 13 PageID #: 321



                EXHIBIT B – AYLSTOCK WITKIN KREIS & OVERHOLTZ

 CASE NUMBER          CASE NAME


      13-cv-29370     UZARSKI, Janice J. vs. Boston Scientific Corporation


      13-cv-29991     JACKSON, Tahira K. vs. Boston Scientific Corporation


      13-cv-33101     FRISBIE, Lori Ann vs. Boston Scientific Corporation


      13-cv-33365     WANGLER, Marylee vs. Boston Scientific Corporation


      14-cv-05894     MCFADDIN, Patricia Ann vs. Boston Scientific Corporation


      14-cv-06564     STURGILL, Angela F. vs. Boston Scientific Corporation


      14-cv-06569     SPENCER, Lynne W. vs. Boston Scientific Corporation


      14-cv-06572     THRONE, Marjorie S. vs. Boston Scientific Complaint


      14-cv-06581     ZINSKI, Peggy F. vs. Boston Scientific Corporation


      14-cv-06719     PITTS, Dianna Lynn vs. Boston Scientific Corporation


      14-cv-06782     LARSON, Orla vs. Boston Scientific Corporation


      14-cv-31138     EVANS, Stephanie M. vs. Boston Scientific Corporation


      15-cv-06789     WAYBRIGHT, Shirley L. vs. Boston Scientific Corporation


      16-cv-00068     NEWBURN, Barbara J. vs. Boston Scientific Corporation


      16-cv-00896     HOERNSCHEMEYER, Charlotte vs. Boston Scientific Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 4 of 13 PageID #: 322



             EXHIBIT C – AYLSTOCK WITKIN KREIS & OVERHOLTZ,
           FOOTE MEYERS MIEKLE & FLOWERS, SUGARMAN ROGERS
         BARSHAK & COHEN, THE MONSOUR LAW FIRM, LAW OFFICES OF
                         ROBERT L. SALIM, NASTLAW

 CASE NUMBER        CASE NAME


      12-cv-00458   ACKERMAN, Wendy vs. Boston Scientific Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 5 of 13 PageID #: 323



                    EXHIBIT D – PETERSON & ASSOCIATES

 CASE NUMBER        CASE NAME


      13-cv-15928   CARLSON, Karen and Gary Carlson vs. Boston Scientific Corporation


      13-cv-15929   HUNTER, Peggy and Charles Hunter vs. Boston Scientific Corporation


      13-cv-24290   CRANCE, Mary vs. Boston Scientific Corporation


      13-cv-25091   DARDEN, Sara vs. Boston Scientific Corporation


      13-cv-25096   GLICK, Roshan vs. Boston Scientific Corporation


      13-cv-25115   MOORE, Gladys vs. Boston Scientific Corporation


      13-cv-25855   REDMAN, Myrian vs. Boston Scientific Corporation


      13-cv-25866   BAUER, Jessie vs. Boston Scientific Corporation


      13-cv-26468   FELDMAN, Nancy vs. Boston Scientific Corporation


      13-cv-33491   DORO, Christine vs. Boston Scientific Corporation


      13-cv-33499   LIPFORD, Debbie vs. Boston Scientific Corporation


      13-cv-33501   PEDEN, Sandra vs. Boston Scientific Corporation


      14-cv-20866   MACIAS, Eva vs. Boston Scientific Corporation


      14-cv-20879   RODRIGUEZ, Jennifer vs. Boston Scientific Corporation,


      14-cv-20892   WAYNE, Darlene vs. Boston Scientific Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 6 of 13 PageID #: 324



 CASE NUMBER        CASE NAME


      14-cv-20894   WINTER, Lesa vs. Boston Scientific Corporation


      15-cv-11670   WILLIAMS, Faye vs. Boston Scientific Corporation


      16-cv-04194   SHROPSHIRE, Terrisa vs. Boston Scientific Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 7 of 13 PageID #: 325



                    EXHIBIT E – MCSWEENEY & LANGEVIN

 CASE NUMBER        CASE NAME


      14-cv-18526   THURSTON, Mary and Jacob Thurston vs. Boston Scientific
                    Corporation
      14-cv-28301   WALT, Penny vs. Boston Scientific Corporation


      16-cv-03015   MOORE, Lisa and Donald Moore vs. Boston Scientific Corporation


      16-cv-04414   JONES, Danielle vs. Boston Scientific Corporation


      16-cv-04415   KING, Tammy and Joseph King vs. Boston Scientific Corporation


      16-cv-04458   SALISBURY, Kim and Eric Salisbury vs. Boston Scientific
                    Corporation
      16-cv-04490   ADDAWAY, Christie and Jeremy Addaway vs. Boston Scientific
                    Corporation
      16-cv-04499   NEELY, Wendy vs. Boston Scientific Corporation


      16-cv-04507   KIRBY, Tamara vs. Boston Scientific Corporation


      16-cv-04509   SCHAEFER, Nancy vs. Boston Scientific Corporation


      16-cv-04518   BYRD, Jessica and Jason Byrd vs. Boston Scientific Corporation


      16-cv-04748   SORRELS, Rita vs. Boston Scientific Corporation


      16-cv-04751   ZACHAR, Lillian vs. Boston Scientific Corporation


      16-cv-04798   PATTERSON, Pamela vs. Boston Scientific Corporation


      16-cv-07588   HOPKINS, Suzanne and George Hopkins vs. Boston Scientific
                    Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 8 of 13 PageID #: 326



                      EXHIBIT F – PHILLIPS LAW OFFICE

 CASE NUMBER        CASE NAME


      12-cv-02163   HINOJOSA, Francis vs. Boston Scientific Corporation


      12-cv-04641   COLEMAN, Christie vs. Boston Scientific Corp.


      12-cv-07277   ERICKSON, Marie and Raymond Erickson vs. Boston Scientific
                    Corporation
      12-cv-08802   WALKER, Regina vs. Boston Scientific Corporation


      12-cv-09090   HOPWOOD, Donna and Dennis Hopwood vs. Boston Scientific
                    Corporation
      13-cv-00167   HURLEY, Deborah vs. Boston Scientific Corporation


      13-cv-03841   MICHAEL, Barbara vs. Boston Scientific Corporation


      13-cv-04873   MELENDEZ, Monica vs. Boston Scientific Corporation


      13-cv-06627   OMAN, Angela and Donald Oman vs. Boston Scientific Corporation


      13-cv-12118   SALERNO, Janice and Vincent Salerno vs. Boston Scientific
                    Corporation
      14-cv-08819   SULLIVAN, John as Executor to the Estate of Dorothy Sullivan
                    (Deceased) vs. Boston Scientific Corporation
      15-cv-01893   SANDOVAL, Julie and Pedro Sandoval vs. Boston Scientific
                    Corporation
      15-cv-02054   ASHLEY, Donna vs. Boston Scientific Corporation




4850-7616-4246 v1
    Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 9 of 13 PageID #: 327



                      EXHIBIT G – PHILLIPS LAW OFFICE
                        AND WAGSTAFF & CARTMELL

 CASE NUMBER        CASE NAME


      12-cv-01291   HOFFER, Edith and Donald R. Hoffer vs. Boston Scientific
                    Corporation




4850-7616-4246 v1
   Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 10 of 13 PageID #: 328



                      EXHIBIT H – PHILLIPS LAW OFFICE
                          AND COVENEY LAW, LLC

 CASE NUMBER        CASE NAME


      16-cv-08864   VANDUSEN, Cheryl vs. Boston Scientific Corporation


      16-cv-09805   SMITH, Patricia vs. Boston Scientific Corporation


      16-cv-09830   JACOBS, Phyllis vs. Boston Scientific Corporation


      16-cv-10328   SLEEMAN, Cindy vs. Boston Scientific Corporation


      16-cv-10998   MOSHOLDER, Bridget vs. Boston Scientific Corporation


      16-cv-10999   KOSHINSKY, Linda vs. Boston Scientific Corporation


      16-cv-11000   SPURLOCK, Lori vs. Boston Scientific Corporation


      16-cv-11001   VAN ZEE, Margaret vs. Boston Scientific Corporation


      16-cv-12130   VANOUS, Diana vs. Boston Scientific Corporation


      16-cv-12225   HURST, Betty vs. Boston Scientific Corporation




4850-7616-4246 v1
   Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 11 of 13 PageID #: 329



                        EXHIBIT I – MURPHY LAW FIRM

 CASE NUMBER        CASE NAME


      13-cv-30094   GALLAND, Cindy vs. Boston Scientific Corporation


      13-cv-31073   HUGHES, Jean vs. Boston Scientific Corporation


      13-cv-31280   SHADE, Lori vs. Boston Scientific Corporation


      13-cv-31967   TRIPPEDA, Maryellen vs. Boston Scientific Corporation


      13-cv-31970   LOPER, Stella vs. Boston Scientific Corporation


      14-cv-00096   FERGUSON, Barbara vs. Boston Scientific Corporation


      14-cv-04907   LIGHTBOURN, Mary vs. Boston Scientific Corporation


      14-cv-04930   NOLIN, Charlotte vs. Boston Scientific Corporation


      15-cv-02686   SEFTON, Jennifer vs. Boston Scientific Corporation


      15-cv-05624   BUTLER, Victoria vs. Boston Scientific Corporation


      15-cv-05629   CLINE, Jacqueline vs. Boston Scientific Corporation


      15-cv-05838   RAUCH, Patricia vs. Boston Scientific Corporation


      16-cv-08656   HOUSE, Kenneth for the Estate of Deboura House (Deceased) vs.
                    Boston Scientific Corporation
      16-cv-12133   MESSER, Mary vs. Boston Scientific Corporation


      16-cv-12147   SIEGRIST, Erica vs. Boston Scientific Corporation




4850-7616-4246 v1
   Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 12 of 13 PageID #: 330



                       EXHIBIT J – MURPHY LAW FIRM
                       AND MCSWEENEY & LANGEVIN

 CASE NUMBER        CASE NAME


      14-cv-18000   SULLIVAN, Barbara vs. Boston Scientific Corporation




4850-7616-4246 v1
   Case 2:12-cv-01291 Document 27 Filed 05/28/19 Page 13 of 13 PageID #: 331



                       EXHIBIT K – MCSWEENEY & LANGEVIN
                    AND AYLSTOCK WITKIN KREIS & OVERHOLTZ

 CASE NUMBER           CASE NAME


      14-cv-18000      SULLIVAN, Barbara vs. Boston Scientific Corporation




4850-7616-4246 v1
